Case 4:15-cr-00102-DLH Document 636 Filed 06/12/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA,
Case No. 4:15-cr-102-15
Plaintiff,
STIPULATION FOR SENTENCING
Vv. GUIDELINE PROVISIONS
MELINDA BULGIN,
Defendant.

 

The United States of America, by its attorneys, Drew H. Wrigley, United States
Attorney for the District of North Dakota, and Jonathan J. O'Konek, Assistant United
States Attorney; together with the Defendant, Melinda Bulgin, and her attorney Chad R.
McCabe, (“the parties”) stipulate and agree as follows:

1. The defendant is in criminal history category I.
2. The following United States Sentencing Guideline (USSG) offense level and

enhancement provisions apply to the defendant:

7. USSG § 2B1.1(a){1) (base offense level)

e +12. USSG § 2B1.1(b)(1)(G) (loss more than $250,000)

e +4, USSG § 2B1.1(b)(2)(B) (substantial financial hardship to five or
more victims)

e +2. USSG § 2B1.1(b)(9)(A) (representations acting for government

agency)
Case 4:15-cr-00102-DLH Document 636 Filed 06/12/19 Page 2 of 2

Q

+2. USSG § 2B1.1(b)(10)(B) and (C) (offense committed from outside
USS. or “sophisticated’’)

+2. USSG § 2B1.1(b)(11) (possession or use of any authentication feature)
+2. USSG § 2S1.1(b)(2)(B) (conviction under 18 U.S.C. § 1956)

+ 2. USSG § 3A1.1(b)(1) (vulnerable victim)

3. The defendant’s final adjusted offense level is 33.

4. Based upon a final adjusted offense level of 33 and a criminal history category I,

the defendant has a sentencing guideline range of 135-168 months’ imprisonment.

Dated this ur day of 2019
MN Binite/ Prion \

MELINDA BULGIN ()
Defendant

Datel th Fl day of ¢ Wune, 2019

 

 

 

-

 

. MCCABE

Attomey for Defendant

Dated this 12 day of0vM , 2019

Z.

JONATHAN J. O'KONEK
Assistant United States Attorney
